Citation Nr: 0421808	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-06 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.  

2.  The propriety of the reduction in rating from 20 percent 
to 10 percent for the period from July 1, 2002 to February 3, 
2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions that denied the veteran an 
evaluation in excess of 20 percent for his service connected 
bilateral hearing loss, reduced the veteran's disability 
evaluation to 10 percent, effective from July 1, 2002 and 
then increased the evaluation back to 20 percent, effective 
February 4, 2004.

By way of history, the Board notes that in a February 2000 
rating action, the RO granted an initial 20 percent 
evaluation for the veteran's hearing loss disability, 
effective May 7, 1990.  In December 2000, the RO received the 
veteran's statement that his hearing loss had increased.  In 
June 2001, the veteran complained that his hearing loss 
disability had worsened and the RO scheduled the veteran for 
a VA audio examination that was completed later that month.  
Based on the June 2001 VA examination findings, the RO 
proposed a reduction in the veteran's hearing loss disability 
evaluation to 10 percent.  

In July 2001, the veteran offered testimony before a hearing 
officer at the RO.  In support of his claim, the veteran 
submitted additional evidence and underwent another VA audio 
examination in October 2001.  In March 2002, the RO issued a 
rating action in which the veteran's hearing loss disability 
evaluation was decreased to 10 percent disabling, effective 
from June 1, 2002.

In April 2002, the RO amended the effective date of the 10 
percent rating to July 1, 2002 in order to cure a procedural 
defect of improper notice.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in November 2002.

In November 2003, the Board remanded these matters to the RO 
for additional development of the record.  

After further development of the record, the RO issued a 
rating action in March 2004, in which the veteran's 
disability evaluation for hearing loss was increased to 20 
percent, effective February 4, 2004.  

The issue of entitlement to an increased rating for the 
veteran's service connected bilateral hearing loss both 
before and after the reduction and the issue of the propriety 
of the reduction in rating from 20 percent to 10 percent for 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



REMAND

As noted above, the veteran was granted an initial 20 percent 
rating for bilateral hearing loss for the period from May 7, 
1990 to June 30, 2002, under 38 C.F.R. §§  4.85-4.87, 
Diagnostic Code 6100.  

A 10 percent disability evaluation for hearing loss was in 
effect for the period from July 1, 2002 to February 3, 2004.  
Effective from February 4, 2004, the veteran's hearing loss 
disability was increased to 20 percent disabling.  The 
veteran has contended that the reduction in his hearing loss 
disability to 10 percent was improper and should be restored, 
and that a higher rating is warranted.  

In his June 2001 statement, the veteran reported audiological 
clinical treatment at the Pittsburgh VA Medical Center (VAMC) 
since early 1999.  Further, in his November 2002 personal 
hearing, the veteran reported that he received annual VA 
treatment for his hearing aids.  

The Board notes that there are some VA treatment records 
dated from June to November 2000 in the veteran's claims 
folder.  However, these records do not include any treatment 
records from 1999.  

The Board is of the opinion that there might be other 
treatment records available from this facility that would be 
helpful in the adjudication of the veteran's claim.  

Furthermore, VA Medical records are considered to be in 
constructive possession of VA and the Board.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, upon remand, 
the RO should obtain all treatment records pertaining to the 
veteran from 1999 to the present, to the extent not already 
on file.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain any treatment 
records for the veteran from the 
Pittsburgh VAMC dated from 1999 to the 
present

2.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim.  If any benefit sought 
continues to be denied, the RO should 
issue a Supplemental Statement of the 
Case to the veteran and his 
representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

 
